Name: Council Regulation (EEC) No 1250/92 of 11 May 1992 applying supplementary generalized tariff preferences in respect of certain products originating in countries benefiting from generalized preferences and sold at the Berlin ' Partners in Progress' fair
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 5. 92 Official Journal of the European Communities No L 131 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1250/92 of 11 May 1992 applying supplementary generalized tariff preferences in respect of certain products originating in countries benefiting from generalized preferences and sold at the Berlin 'Partners in Progress' fair THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas fairs are organized in the Community with a view to promoting partnership between economic opera ­ tors from developing countries and from industrialized countries at commercial, industrial or technological level and improving the access to world markets of products originating in countries benefiting from generalized preferences ; Whereas, in view of the aims of these fairs, certain steps should be taken in the field of generalized preferences ; Whereas, in accordance with the offer made in the context of the United Nations Conference on Trade and Development (UNCTAD), the Community opened, commencing in 1971 , and most recently by Regulations (EEC) No 3831 /90 (') and No 3832/90 (2), as extended in 1992 by Regulation (EEC) No 3587/91 (3), generalized tariff preferences in particular in respect of finished and semi-finished industrial and textile products originating in countries benefiting from generalized preferences ; Whereas certain products covered by the system of quotas, ceilings or other tariff measures, being the subject of contracts for sale in the course of these fairs, might not be able to benefit from the preferences if the tariff quotas or fixed duty-free amounts are used up or the collection of customs duties is re-established for products subject to ceiling limits before the opening date of the abovemen ­ tioned fairs ; whereas it is important, therefore, to provide additional latitude to countries benefiting from genera ­ lized preferences to enable them to benefit from the generalized tariff preferences for products being the subject of contracts for sale at these fairs ; Whereas at this juncture the German Government has submitted a request for supplementary generalized tariff preferences to be applied in respect of certain products originating in countries benefiting from generalized preferences and sold at the Berlin 'Partners in Progress' Fair ; whereas, for the abovementioned reasons, additional latitude should be allowed for countries benefiting from generalized preferences to enable them to take advantage of the generalized tariff preferences for products which were the subject of sales contracts at the 'Partners in Progress' Fair ; whereas, however, this latitude should be limited to 6 % of the levels of the tariff measures appli ­ cable to each product or group of products under the aforementioned annual Regulations and this additional latitude should be allowed ; Whereas, without prejudice to the specific provisions of this Regulation, the application of the provisions of the annual Regulations regarding generalized tariff prefe ­ rences and, in particular, in respect of the beneficiary countries and the concept of originating products should be applied to the supplementary preferences in question ; Whereas it is appropriate, however, to exclude from the scope of this Regulation certain products originating in particular beneficiary countries ; Whereas declarations of release into free circulation submitted with a view to the importation of the products in question should be accompanied by the certificate of origin and the contract concluded at the relevant fair, the latter certified by the competent authorities of the Member State where it is held ; Whereas the authorities of the Member States must see to it that certification of the contracts concluded at fairs held on their territory does not exceed the authorized supple ­ mentary quantities ; Whereas the method of administration adopted requires close cooperation between the Member States and the Commission, (') OJ No L 370, 31 . 12. 1990, p. 1 . O OJ No L 370, 31 . 12. 1 990, p. 39. O OJ No L 341 , 12. 12. 1991 , p. 1 . No L 131 /2 Official Journal of the European Communities 16. 5. 92 HAS ADOPTED THIS REGULATION : Article 1 1 . From 10 June 1992 to 31 December 1993, supple ­ mentary Community tariff preferences shall be opened, subject to Article 3, for the importation of products :  mentioned in Annex I to Regulation (EEC) No 3831 /90, or  mentioned in Annexes I and II to Regulation (EEC) No 3832/90, provided these products originate in one of the countries or territories benefiting from the preferences referred to in the Annexes to those Regulations and have been exhi ­ bited by the exporting countries at the Berlin 'Partners in Progress' Fair and have been the subject there of sales contracts. 2. The supplementary preferences referred to in para ­ graph 1 shall be 6 % of the quota, ceiling or duty-free amounts fixed for each product or group of products in Regulations (EEC) No 3831 /90 and No 3832/90 . 3. Within the framework of the supplementary prefe ­ rences referred to in paragraph 1 , the Common Customs Tariff duties shall be totally suspended. Application of the tariff preferences shall be subject to submission of a certi ­ ficate of origin, Form A, and the contract. 4. Within the limits of the supplementary preferences referred to in paragraph 1 , the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions laid down in the Act of Accession and in the relevant Regulations. Article 2 1 . Declarations of the release into free circulation of the products in question must be accompanied by the certificate of origin and by the contract concluded at the Berlin fair, the latter certified by the competent German authorities. 2. The German authorities shall see to it that the total amount covered by certified contracts does not exceed the limits fixed in Article 1 (2). Article 3 Those provisions of Regulations (EEC) No 3831 /90 and No 3832/90 relating to the application of generalized tariff preferences which concern beneficiary countries and the concept of originating products shall be applicable. Article 4 The following shall be excluded from the benefits afforded by this Regulation :  textile products falling within categories 1 , 2, 3, 4, 5, 6, 7 and 8 appearing in Annex I to Regulation (EEC) No 3832/90 and originating in countries subject to the Community tariff quotas allocated as indicated in the said Annex,  products appearing in the Annex to this Regulation and originating in the countries indicated. Article 5 The German authorities shall forward to the Commission, not more than seven days after the end of the Berlin fair, a list of certified contracts indicating the nature and value or the quantity, whichever is appropriate, of the goods in question and the names and addresses of the exporters and importers . The Commission shall send a copy of this list to the authorities of the other Member States. Article 6 Member States shall forward to the Commission, within two weeks of the end of each quarter, the list of the amounts charged during the reference quarter in accor ­ dance with the provisions of this Regulation . Article 7 Member States and the Commission shall cooperate closely to ensure compliance with this Regulation . Article 8 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 1992. For the Council The President Toao PINHEIRO No L 131 /316. 5. 92 Official Journal of the European Communities ANNEX List of products/countries excluded from the benefit of this Regulation Order No CN code Description Country concerned 10.0110 2902 50 00 Styrene Saudi Arabia 10.0240 2921 19 30 Isopropylamine and its salts Romania 10.0400 3102 10 10 Urea containing more than 45 % by weight of nitrogen on the dry anhy ­ drous product Libya 10.0440 3806 10 10 Resin, obtained from fresh oleoresins China 10.0480 3923 21 00 Sacks and bags (including cones) :  Of polymers of ethylene Hong Kong Singapore 10.0510 4011 10 00 4011 20 00 4011 30 90 4011 91 00 401 1 99 00 4012 10 90 4012 20 90 4012 90 10 4012 90 90 4013 10 10 4013 10 90 4013 90 90 Other pneumatic tyres and tubes South Korea 10.0520 4104 10 95 4104 10 99 4104 31 11 4104 31 19 4104 31 30 4104 31 90 4104 39 10 4104 39 90 Leather of bovine or equine animals, without hair on, other than leather falling within CN code 4108 or 4109  Whole bovine skin leather, of a unit surface area not exceeding 28 square feet (2,6 m2)   Other    Otherwise prepared  Other bovine leather and equine leather, parchment-dressed or prepared after tanning Brazil 10.0560 4202 1211 4202 12 19 4202 22 10 4202 3210 4202 92 1 1 4202 92 15 4202 92 19 Trunks, suit-cases, vanity cases, executive cases, briefcases, school satchels and similar containers :  With outer surface of plastics or of textile materials :   In the form of plastic sheeting Handbags, whether or not with shoulder straps, including those without handles :  With outer surface of plastic sheeting or of textile materials :   Of plastic sheeting Articles of kind normally carried in the pocket or in the handbag :  With outer surface of plastic sheeting or of textile materials :   Of plastic sheeting Other, with outer surface of plastic sheeting or of textile materials :  Of plastic sheeting :   Travelling bags, toilet bags, rucksacks and sportbags   Musical instrument cases   Other South Korea No L 131 /4 Official Journal of the European Communities 16. 5 . 92 Order No CN code Description Country concerned 10.0570 420211 10 4202 1 1 90 420212 91 420212 99 4202 19 91 4202 19 99 4202 21 00 4202 22 90 4202 29 00 4202 31 00 4202 32 90 4202 39 00 4202 91 10 4202 91 50 4202 91 90 4202 92 91 4202 92 95 4202 92 99 4202 99 10 4202 99 90 Trunks, suit-cases, vanity cases, executive cases, brief cases, school satchels and similar containers With outer surface of leather, of composition leather or of patent leather  With outer surface of plastics or of textile materials   Of other materials, including vulcanized fibre   Other Articles of a kind normally carried in the pocket or in the handbag  With outer surface of leather, of composition leather or of patent leather  With outer surface of plastic sheeting or of textile materials   Of textile materials    Other Other  With outer surface of leather, of composition leather or of patent leather  With outer surface of plastic sheeting or of textile materials  Other   Musical instrument cases    Other Brazil China Hong Kong 10.0630 4412 4420 90 1 1 4420 90 19 Plywood, veneered panels and similar laminated wood Wood marquetry and inlaid wood Brazil South Korea Indonesia Malaysia Singapore 10.0660 6401 6402 Waterproof footwear with outer soles and uppers of rubber or of plastics, the uppers of which are neither fixed to the sole nor assembled by stitching, riveting, nailing, screwing, plugging or similar processes Other footwear with outer soles and uppers of rubber or plastics South Korea Hong Kong Indonesia Thailand 10.0670 6403 Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of leather Brazil Hong Kong Indonesia South Korea Thailand 10.0680 6404 6405 90 10 Footwear with outer soles of rubber, plastics, leather or composition leather, and uppers of textile materials Other footwear, with outer soles of rubber, of plastics, of leather or of composition leather Hong Kong Indonesia South Korea Thailand 10.0690 6405 10 90 6405 20 91 6405 20 99 6405 90 90 Other footwear, with outer soles of other materials China 10.0700 6601 Umbrellas and sun umbrellas (including walking-stick umbrellas, garden umbrellas and similar umbrellas) Hong Kong 16. 5. 92 No L 131 /5Official Journal of the European Communities Order No CN code Description Country concerned 10.0740 6912 00 50 Ceramic tableware, kitchenware, other household articles and toilet articles, of earthenware or fine pottery South Korea 10.0750 6913 Statuettes and other ornamental ceramic articles South Korea 10.0800 7117 19 10 7117 1991 7117 19 99 ex 7117 90 00 Imitation jewellery  Of base metal, whether or not plated with precious metal   Others  Others excluding imitation jewellery of leather or composition leather or of wood South Korea 10.0950 8211 10 00 8211 91 30 8211 91 80 8211 92 90 821 1 93 90 Knives with cutting blades, serrated or not (including pruning knives), other than knives falling within CN code 8208, excluding knives with handles of base metal Hong Kong 10.0980 8414 10 30 8414 10 50 8414 10 90 8414 20 91 8414 20 99 8414 30 30 8414 30 91 8414 30 99 8414 40 10 8414 40 90 8414 80 21 8414 80 29 8414 80 31 8414 80 39 8414 80 41 8414 80 49 8414 80 60 8414 80 71 8414 80 79 8414 80 90 Air or vacuum pumps and air or gas compressors Brazil Singapore 10.0990 845210 11 8452 10 19 8452 10 90 8452 21 00 8452 29 00 Sewing machines, other than book-sewing machines falling within CN code 8440 Brazil 10.1010 8471 10 90 8471 20 40 8471 20 50 8471 20 60 8471 20 90 8471 91 40 8471 91 50 8471 91 60 8471 91 90 8471 92 90 8471 93 40 8471 93 50 8471 93 60 8471 93 90 8471 99 10 8471 99 30 8471 99 90 Automatic data-processing machines and units thereof magnetic or optical readers, machines for transcribing data into data media in code form, machines for processing such data, not elsewhere specified or included, other than for use in civil aircraft South Korea No L 131 /6 16. 5 . 92Official Journal of the European Communities Order No CN code Description Country concerned 10.1052 8521 Video recording or reproducing apparatus South Korea 10.1053 8523 8524 Prepared unrecorded media for sound recording or similar recording of other phenomena other than products of Chapter 37 Records, tapes and other recorded media for sound or other similarly recorded phenomena, including matrices and masters for the production of records but excluding products of Chapter 37 South Korea 10.1055 8528 10 40 8528 10 50 8528 10 71 8528 10 73 8528 10 75 8528 10 78 Television receivers (including video monitors and video projectors) whether or not combined in the same housing, with radio-broadcast receivers or sound or video recording or reproducing apparatus  Colour   Television projection equipment  Apparatus incorporating a videophonic recorder or reproducer   Television receivers with integral tube Hong Kong Singapore South Korea 10.1060 8527 11 10 8527 1 1 90 8527 21 10 8527 21 90 8527 29 00 8527 31 10 8527 31 91 8527 31 99 8527 32 90 8527 39 10 8527 39 91 8527 39 99 8527 90 91 8527 90 99 8528 10 61 8528 10 69 8528 10 80 8528 10 91 8528 10 98 8528 20 20 8528 20 71 8528 20 73 8528 20 79 8528 20 91 8528 20 99 8529 10 20 8529 10 31 8529 10 39 8529 10 40 8529 10 50 8529 10 70 8529 10 90 8529 90 99 Reception apparatus for radio-telephony, radio-telegraphy or radio ­ broadcasting, whether or not combined in the same housing with recording or reproducing apparatus or a clock Television receivers (including video monitors and video projectors), whether or not combined in the same housing with radio-broadcast recei ­ vers or sound or video recording or reproduction apparatus, excluding video recording or reproducing apparatus incorporating a video tuner and goods falling within CN codes 8528 10 50, 8528 10 71 , 8528 10 73, 8528 10 75, 8528 10 78 and 8528 10 40 Hong Kong Singapore South Korea 10.1094 8540 11 10 8540 1 1 30 8540 1 1 50 8540 1 1 80 Cathode-ray television picture tubes including video monitor cathode-ray tubes  Colour South Korea 16. 5 . 92 Official Journal of the European Communities No L 131 /7 Order No CN code Description Country concerned 10.1110 8540 91 00 8540 99 00 8541 10 10 8541 10 91 8541 10 99 8541 21 10 8541 21 90 8541 29 10 8541 29 90 8541 30 10 8541 30 90 8541 40 10 8541 50 10 8541 50 90 8541 90 00 8542 Thermonic, cold cathode or photocathode valves and tubes  Parts Diodes, transistors, and similar semiconductor devices, light emitting diodes Electric integrated circuits and microassemblies Hong Kong Singapore 10.1120 8703 21 10 8703 22 11 8703 22 19 8703 23 11 8703 23 19 8703 31 10 8703 32 11 8703 32 19 ex 8703 33 11 ex 8703 33 19 ex 8703 90 90 Motor vehicles, new, of a cylinder capacity not exceeding 3 000 cm3 South Korea 10.1300 9503 Other toys, reduced size (scale) models and similar recreational models working or not, puzzles of all sorts South Korea